Citation Nr: 0932358	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for arthritis of the 
neck, lower back and left side.

3.	Entitlement to service connection for cervical 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to 
September 1977 and from February 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August 2008 with instructions to the AOJ to obtain the 
Veteran's service treatment records for the period of active 
service from October 1973 to September 1977.

A review of the claims folder indicates the AOJ has made two 
attempts to obtain the Veteran's service treatment records.  
An October 2006 Request for Information, addressed to code 
13, returned no records with instructions for future requests 
to be addressed to code 41.  Following the Board's August 
2008 remand, a September 2008 request for service treatment 
records was again addressed to code 13.  A negative response 
was received.

In an August 2009 brief, the Veteran's representative notes 
that there has been no attempt to request the Veteran's 
service treatment records from code 41.  As such, the 
Veteran's representative asserts a remand is warranted in the 
instant case.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance. As 
such, another remand, with ensuing delay, is unfortunately 
required.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's service treatment 
records for the period of active 
service from October 1973 to September 
1977.  An attempt should be made to 
request these records from code 41, as 
indicated by the October 2006 request 
for information.  A response, negative 
or positive, should be associated with 
the claims file.  Requests must 
continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




